                                           Case 2:21-cv-04470-MWF-KS Document 1 Filed 05/28/21 Page 1 of 6 Page ID #:1



                                       1     RICHARD G. SOMES, STATE BAR #203957
                                             NATHAN E. MALONE, STATE BAR #249621
                                       2     rsomes@tysonmendes.com; nmalone@tysonmendes.com
                                             TYSON & MENDES, LLP
                                       3     17901 Von Karman Avenue, Suite 600
                                             Irvine, CA 92614
                                       4     Telephone: 949.490.4840/Facsimile: 949.267.5261
                                       5     Attorneys for Defendant, COSTCO WHOLESALE CORPORATION
                                             (erroneously sued as Costco Wholesale Membership, Inc.)
                                       6

                                       7

                                       8                                UNITED STATES DISTRICT COURT
                                       9
                                                     CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                      10

                                      11      BARBARA DOSS, an individual,             Case No.: 2:21-cv-4470
                                      12                   Plaintiff,
                                      13            v.                                 DEFENDANT COSTCO WHOLESALE
17901 VON KARMAN AVENUE, SUITE 600




                                                                                       CORPORATION’S NOTICE OF
  (949) 490-4840/(949) 267-5261 FAX




                                      14      COSTCO WHOLESALE                         REMOVAL OF ACTION UNDER 28
        TYSON & MENDES, LLP




                                              MEMBERSHIP, INC., a California           U.S.C. § 1441(b) (DIVERSITY)
          IRVINE, CA 92614




                                      15      corporation; and DOES 1 through
                                              100, inclusive,
                                      16
                                                            Defendants.
                                      17

                                      18

                                      19
                                             TO THE CLERK OF THE ABOVE-ENTITLED COURT:

                                      20
                                                   PLEASE TAKE NOTICE that Defendant Costco Wholesale Corporation

                                      21
                                             (erroneously sued as Costco Wholesale Membership, Inc.) ("Defendant") hereby removes

                                      22
                                             this action from the Superior Court of the State of California, County of Los Angeles, to

                                      23
                                             the United States District Court for the Central District of California pursuant to 28 U.S.C.

                                      24
                                             §§ 1332, 1441 and 1446 and sets forth in support of its Notice of Removal of Action the

                                      25
                                             following:

                                      26
                                             ///

                                      27
                                             ///

                                      28
                                             ///
                                                                                         -1-
                                                DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF REMOVAL OF
                                                            ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                                           Case 2:21-cv-04470-MWF-KS Document 1 Filed 05/28/21 Page 2 of 6 Page ID #:2



                                       1            The State Court Action
                                       2            1.    On April 12, 2021, an action was commenced in the Superior Court of the
                                       3     State of California in and for the County of Los Angeles, entitled Barbara Doss vs.
                                       4     Costco Wholesale Corporation. (erroneously sued as Costco Wholesale Membership,
                                       5     Inc.) as Case No. 21STCV13888. A copy of the Complaint is attached hereto as Exhibit
                                       6     1.
                                       7            2.    The date upon which Defendant first received a copy of said Complaint and
                                       8     Summons was April 28, 2021 from said state court. A copy of the summons is attached
                                       9     hereto as Exhibit 2.
                                      10            Complete Diversity Exists
                                      11            1.    Plaintiff Barbara Doss (“Plaintiff”) is a citizen of the state of California.
                                      12            2.    Defendant Costco Wholesale Corporation was, at the time of the filing of
                                      13     this action, and still is, a citizen of the state of Washington. Defendant is a Washington
17901 VON KARMAN AVENUE, SUITE 600

  (949) 490-4840/(949) 267-5261 FAX




                                      14     corporation with its headquarters and principal place of business in Washington. Costco
        TYSON & MENDES, LLP

          IRVINE, CA 92614




                                      15     Wholesale Membership, Inc. is a citizen of the state of Washington and is a subsidiary of
                                      16     Costco Wholesale Corporation, with its principal place of business in the state of
                                      17     Washington, and has no authority to direct, supervise, operate or control any of the
                                      18     Costco Warehouses in California.
                                      19            3.    This action is a civil action of which this Court has original jurisdiction
                                      20     under 28 U.S.C. §1332, and is one which may be removed to this Court by Defendant,
                                      21     pursuant to the provisions of 28 U.S.C. §1441, in that it is a civil action between citizens
                                      22     of different states and the matter in controversy exceeds the sum of $75,000, exclusive
                                      23     of interest and costs.
                                      24            Amount in Controversy Exceeds $75,000
                                      25            4.    Plaintiff’s lawsuit asserts causes of action against Defendant for premises
                                      26     liability and negligence. (See Complaint in case no. 21STCV13888, Superior Court of
                                      27     California, County of Los Angeles, attached as Exhibit 1.)
                                      28
                                                                                          -2-
                                                  DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF REMOVAL OF
                                                              ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                                           Case 2:21-cv-04470-MWF-KS Document 1 Filed 05/28/21 Page 3 of 6 Page ID #:3



                                       1           5.     In brief, Plaintiff alleges that on June 14, 2019, she sustained injuries when
                                       2     she tripped and fell over a pallet, as she was moving out of the way of a forklift, in
                                       3     Defendant’s store located at 12530 Prairie Ave., Hawthorne, CA 90250 and that
                                       4     Defendant was negligent in its acts and/or omissions. (See Complaint in case no.
                                       5     21STCV13888, Superior Court of California, County of Los Angeles, at Pages 3-4, First
                                       6     Cause of Action – Premises Liability and Second Cause of Action – General Negligence,
                                       7     attached as Exhibit 1.)
                                       8           6.     Plaintiff alleges she has sustained hospital and medical expenses, general
                                       9     damage, loss of income, and a loss of future earning capacity. (See Complaint in case no.
                                      10     21STCV13888, Superior Court of California, County of Los Angeles, at Pages 3 to 5,
                                      11     attached as Exhibit 1.)
                                      12           7.     The Complaint does not state a demand for a specific sum. Moreover, it is
                                      13     not facially apparent from the allegations of the Complaint that the amount in controversy
17901 VON KARMAN AVENUE, SUITE 600

  (949) 490-4840/(949) 267-5261 FAX




                                      14     in exceeded the $75,000 jurisdictional minimum established by 28 U.S.C. §1332(a).
        TYSON & MENDES, LLP

          IRVINE, CA 92614




                                      15           8.     However, on April 28, 2021, Plaintiff served with its Summons and
                                      16     Complaint a Statement of Damages totaling $1,500,000.00 which exceeds the $75,000
                                      17     jurisdictional minimum. Specifically, Plaintiff identifies $500,000.00 in special damages
                                      18     and $1,000,000 in general damages. A copy of the Statement of Damages is attached
                                      19     hereto as Exhibit 3.
                                      20           Notice of Removal Is Timely
                                      21           9.     On April 28, 2021, Plaintiff personally served the Summons and Complaint
                                      22     with Plaintiff’s Statement of Damages on Defendant through its registered agent, C T
                                      23     Corporation System. The Statement of Damages identified $1,500,000.00 in total
                                      24     damages, and it was factually apparent from the allegations therein that the amount in
                                      25     controversy exceeded the $75,000 jurisdictional minimum.
                                      26           10.    This Notice of Removal, therefore, has been timely filed within 30 days of
                                      27     the date that Plaintiff served her Statement of Damages. See 28 U.S.C. § 1446(b)(3).
                                      28     ///
                                                                                         -3-
                                                DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF REMOVAL OF
                                                            ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                                           Case 2:21-cv-04470-MWF-KS Document 1 Filed 05/28/21 Page 4 of 6 Page ID #:4



                                       1            Other Requirements for Removal Are Met
                                       2            11.       Removal to this Court is proper as the Superior Court of the State of
                                       3     California, County of Los Angeles, where the action was originally filed, is located in
                                       4     this district.
                                       5            12.       A copy of all process, pleadings, and orders served upon Defendant in the
                                       6     state court action on April 28, 2021 are attached hereto as Exhibits 1-3.
                                       7            15.       Counsel for Defendant certifies it will file a copy of the Notice of Removal
                                       8     with the clerk of the Superior Court of the State of California, County of Los Angeles,
                                       9     and give notice of same to counsel for Plaintiff.
                                      10      Date: May 28, 2021                      TYSON & MENDES, LLP
                                      11

                                      12                                              By: /s/Richard G. Somes_________
                                                                                         RICHARD G. SOMES, Esq.
                                      13                                                 NATHAN E. MALONE, Esq.
17901 VON KARMAN AVENUE, SUITE 600




                                                                                      Attorneys for Defendant COSTCO
  (949) 490-4840/(949) 267-5261 FAX




                                      14                                              WHOLESALE MEMBERSHIP, INC.
        TYSON & MENDES, LLP

          IRVINE, CA 92614




                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28
                                                                                            -4-
                                                DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF REMOVAL OF
                                                            ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                                           Case 2:21-cv-04470-MWF-KS Document 1 Filed 05/28/21 Page 5 of 6 Page ID #:5


                                                                              PROOF OF SERVICE
                                       1

                                       2     STATE OF CALIFORNIA, COUNTY OF ORANGE

                                       3            I am employed in the county of Orange, State of California. I am over the age of
                                             18 and not a party to the within action; my business address is 17901 Von Karman Avenue,
                                       4     Suite 600, Irvine, CA 92614.
                                       5           On May 28, 2021, I served the foregoing document described as:
                                       6         DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF
                                                   REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                                       7

                                       8       X     BY UNITED STATES MAIL: I served the following persons and/or
                                                     entities at the last known addresses in this proceeding by placing a true and
                                       9             correct copy thereof in a sealed envelope in the United States mail, first
                                      10             class, postage prepaid, at the addresses stated on attached service list.

                                      11     I declare under penalty of perjury under the laws of the United States that the foregoing is
                                             true and correct.
                                      12
                                                   Executed on May 28, 2021, at Irvine, California.
                                      13
17901 VON KARMAN AVENUE, SUITE 600

  (949) 490-4840/(949) 267-5261 FAX




                                      14
        TYSON & MENDES, LLP




                                                                                           /s/
          IRVINE, CA 92614




                                      15                                                   __________________
                                                                                           MARIE VICTOR
                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28
                                                                                         -5-
                                                DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF REMOVAL OF
                                                            ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                                           Case 2:21-cv-04470-MWF-KS Document 1 Filed 05/28/21 Page 6 of 6 Page ID #:6



                                                                              SERVICE LIST
                                       1
                                               Robert L. Booker II, Esq.
                                       2       Joana Fang, Esq.
                                               CENTURY PARK LAW GROUP, LLP
                                       3
                                               864 S. Robertson Blvd., 3rd Floor
                                       4       Los Angeles, California 90035
                                               Telephone: (888) 203-1422
                                       5
                                               Facsimile: (888) 203-1424
                                       6       Email: Robert@CPLGLaw.com;
                                               Joana@CPLGLaw.com
                                       7

                                       8       Attorneys for Plaintiff BARBARA DOSS
                                       9
                                      10

                                      11

                                      12

                                      13
17901 VON KARMAN AVENUE, SUITE 600

  (949) 490-4840/(949) 267-5261 FAX




                                      14
        TYSON & MENDES, LLP

          IRVINE, CA 92614




                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28
                                                                                    -6-
                                                DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF REMOVAL OF
                                                            ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
